DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 2, 2021 has been entered. Claims 1, 4-7, 9-12, 14-15, and 18-20 remain pending in the application. Claims 1, 4, 6-7, 9-10, 12, and 14-15 are amended, claims 2-3, 8, 13, and 16-17 are cancelled. Applicant’s amendments to the specification and the claims have overcome each and every objection and rejection previously set forth in the Non-final Office Action mailed March 8, 2021

Response to Arguments
Applicant’s arguments with respect to objections to the disclosure and claim 15 have been fully considered and are persuasive. The objections to the Specification and the claims have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of claims 1, 4-7, 9-12, 14-15, and 18-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-7, 9-12, 14-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1, 4-7, 9-12, 14-15, and 18-20.

Bingle (US 9745778) discloses a first sensor portion on the cover of the handle arranged as a keypad and a second sensor portion on the interior surface of the handle which detect presence of a user’s fingers. Bingle fails to teach a single plurality of sensors that generate signals corresponding to an input command, a keypad input, and a handle pull on the inner side of the handle body. Hourne (US 2013/0033362) discloses a control unit that triggers detection in two regions around a handle, however Hourne fails to teach a control unit that controls an actuator to deploy the handle body or a door actuator to open a door. Hourne also fails to teach the sensing regions correspond to a keypad. Salter (US 2014/0069015) discloses a controller that processes signals generated by two sensor arrays, on the inside of a handle and on outside of the handle and activates a latch based on the signals. However, Salter fails to teach a control unit that controls an actuator to deploy the handle body or a door actuator to open a door and fails to teach a sensor array that generates a signal corresponding to an input command, a keypad input, and a handle pull on the inner side of the handle body.
The examiner can find no motivation to modify the devices disclosed by the prior art of record to include a controller which determines an input command, a keypad input, and a handle pull on the inner side of the handle body based on signals all generated by the same plurality of sensors and controls an actuator to deploy the handle body and a door actuator to open a door based on the sensor signals without destroying the intended structure and function of the device and/or without use of impermissible hindsight.



In regards to claims 14-15 and 18-20, the prior art fails to disclose each and every limitation of claim 12 from which the claims depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        





/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675